DETAILED ACTION

Claim Status
1. 	Claims 2-4, 10-12 and 16-18 are cancelled.

Allowable Subject Matter

2.	Claims 1, 5-9, 13-15 and 19-22 are allowed.

   Examiner’s Amendment
3.	  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Azadeh Khadem on May 20, 2022.
On May 18, 2022 an interview was initiated wherein the Applicant agreed to further amend the independent claims 1, 9 and 15 to include the subject matter of claims 2-4 to place the application in condition for allowance. Dependent claims 5-8, 13, 14 and 19-22 have been amended as to maintain consistency with the amended claims.

The application is amended as follows:

(The application is amended as follows:) 
1.	(Currently Amended) A device comprising: 
a processor; and
a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor, cause the device to perform functions of:
receiving a list of identifiers for a plurality of entities in a data set in a source database, the list of identifiers identifying the entities in the data set for replication from the source database to a destination database; 
loading at least one portion of the list into a probabilistic replication filter, the at least one portion including an identifier for each one of the plurality of entities in the data set that have not yet been replicated in the destination database; 
examining the list of identifiers to determine if a first identifier is in the probabilistic replication filter; and
upon determining that the first identifier is in the probabilistic replication filter, replicating an entity associated with the first identifier from the source database to the destination database and removing the first identifier from the probabilistic replication filter
             receiving an updated list of identifiers when at least one of the plurality of entities in the data set is modified, the updated list including an updated identifier associated with the modified entity; and
            loading the updated identifier into the probabilistic replication filter, 
wherein the list of identifiers includes an identifier for each entity in the plurality of entities and the identifier includes a first value for identifying the entity in the data set and a second value for indicating a version associated with the entity. 
2-4.	(Canceled).  
5.	(Currently Amended) The device of claim [[4]] 1, wherein the updated identifier includes an updated second value. 

(Original) The device of claim 1, wherein the executable instructions, when executed by the processor, further cause the device to perform functions of disregarding the firstdentifier upon determining that the first identifier is not in the probabilistic replication filter.   

7.	(Original) The device of claim 1, wherein size of the probabilistic replication filter is customizable.

8. 	(Original) The device of claim 1, wherein the probabilistic replication filter is a cuckoo filter.

9.	(Currently Amended) A method for asynchronous replication of data from a source database to a destination database, comprising:
receiving a list of identifiers for a plurality of entities in a data set in the source database; 
loading at least one portion of the list into a probabilistic replication filter, the at least one portion including an identifier for each one of the plurality of entities in the data set that have not yet been replicated in the destination database; 
examining the list of identifiers to determine if a first identifier is in the probabilistic replication filter; and
upon determining that the first identifier is in the probabilistic replication filter, replicating an entity associated with the first identifier from the source database to the destination database and removing the first identifier from the probabilistic replication filter
            receiving an updated list of identifiers when at least one of the plurality of entities in the data set is modified, the updated list including an updated identifier associated with the modified entity; and
            loading the updated identifier into the probabilistic replication filter, 
wherein the list of identifiers includes an identifier for each entity in the plurality of entities and the identifier includes a first value for identifying the entity in the data set and a second value for indicating a version associated with the entity. 

10-12.	(Canceled).

(Currently Amended) The method of claim [[12]] 9, wherein the updated identifier includes an updated second value.

(Original) The method of claim 9, wherein the probabilistic replication filter is a cuckoo filter.  

(Currently Amended) A non-transitory computer readable medium on which are stored instructions that, when executed, cause a programmable device to:
receive a list of identifiers for a plurality of entities in a data set in a source database, the list of identifiers identifying the plurality of entities in the data set for replication from the source database to a destination database; 
load at least one portion of the list into a probabilistic replication filter, the at least one portion including an identifier for each one of the plurality of entities in the data set that have not yet been replicated in the destination database; 
examine the list of identifiers to determine if a first identifier is in the probabilistic replication filter; and
upon determining that the first identifier is in the probabilistic replication filter, replicate an entity associated with the first identifier from the source database to the destination database and remove the first identifier from the probabilistic replication filter,
receive an updated list of identifiers when at least one of the plurality of entities in the data set is modified, the updated list including an updated identifier associated with the modified entity; and
            load the updated identifier into the probabilistic replication filter, 
wherein the list of identifiers includes an identifier for each entity in the plurality of entities and the identifier includes a first value for identifying the entity in the data set and a second value for indicating a version associated with the entity. 
 	
(Canceled) 



(Currently Amended) The computer readable medium of claim [[18]] 15, wherein the updated identifier includes an updated second value.

(Original) The computer readable medium of claim 15, wherein size of the probabilistic replication filter is customizable.

 (Previously Presented) The device of claim 1, wherein each identifier in the list of identifiers includes a representation for an entity’s native identity and a watermark that indicates a version of the entity.


(Previously Presented) The device of claim 1, wherein the probabilistic replication filter has an array of buckets, with each bucket of the array of buckets having a capacity to hold a predetermined number of identities.












                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAIN T ALAM whose telephone number is (571)272-3978.  The examiner can normally be reached on Mon-Thu, 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tracy McGhee/
Patent Examiner
Art Unit 2154


/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154